Case 8:16-cv-02549-TPB-CPT Document 235 Filed 07/29/19 Page 1 of 4 PageID 10383



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  (TAMPA DIVISION)

 DISH NETWORK, LLC,
 a Colorado limited liability company,

        Plaintiff, Counterclaim-Defendant,
                                                        Case No. 8:16-cv-2549-TPB-CPT
 v.                                                     Honorable Thomas P. Barber
                                                        Magistrate Judge Christopher P. Tuite
 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,

       Defendants, Counterclaim-Plaintiffs.

 ___________________________________/

                DEFENDANTS’ MOTION FOR LEAVE TO FILE A REPLY
                TO PLAINTIFF’S RESPONSE IN OPPOSITION [DKT. 232]

        Pursuant to Middle District of Florida Local Rule 3.01(d), Defendants through their

 undersigned counsel, for good cause shown, respectfully request leave to file a reply of no more

 than ten (10) pages to Plaintiff Dish Network, LLC’s (“Plaintiff”) Response in Opposition to

 Defendants’ Motion to Amend Answer [Dkt. 232] (“Plaintiff’s Response”) and state as follows:

 I.     LEGAL STANDARD

         A motion for leave to file a reply is properly granted where the reply “will benefit the

 Court’s resolution of the pending motion.” In re Fiddler’s Creek, LLC, 2015 WL 4470093, at *2

 (M.D. Fla. 2015). Granting leave to file a reply brief is also appropriate where, as here, the

 opposing party has misstated facts, cited case law that should not be applied to a given set of

 facts, or where the opposing party’s brief has raised additional issues not addressed in the

 original motion. See, e.g., Ottaviano v. Nautilus Ins. Co., 2009 WL 425976 (M.D. Fla. 2009).

 II.    DEFENDANTS’ REQUEST LEAVE TO FILE A REPLY FOR GOOD CAUSE

        Here, Defendants should be granted leave to file a reply because Plaintiffs’ Response
Case 8:16-cv-02549-TPB-CPT Document 235 Filed 07/29/19 Page 2 of 4 PageID 10384



 raises new issues, misapplies and makes misstatements of fact and law not addressed in

 Defendants’ Motion to Amend Answer [Dkt. 229, “Motion”]. Further, Plaintiff’s Response also

 selectively omits facts and law regarding substantively significant matters that would otherwise

 undermine its arguments. Defendants seek leave to file a reply for good cause, in order to rebut

 such misleading or misstated facts and law, and to address other issues raised in Plaintiffs’

 Response, not argued in Defendants’ Motion. Given the nature and significance of the Motion,

 recent reassignment of this case and need to clarify these issues for the benefit of the Court, a full

 opportunity to brief the issues raised in Plaintiff’s Response is critical to a just result.

          In the Eleventh Circuit, there is “a strong preference for deciding cases on the merits . . .

 whenever reasonably possible.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1332 (11th Cir.

 2014). In a transparent effort to avoid a decision on the merits, Plaintiff’s Response omits

 significant facts, law and judicial admissions which establish that its own misdeeds have

 necessitated Defendants’ Motion to Amend. See Dkt. 229. Indeed, the record establishes and

 Plaintiff admits, it intentionally withheld documents and information from Defendants in an

 attempt to “hide the ball” until the clock ran out on discovery, only to then attempt to use the

 very same documents and information it withheld, and argued were irrelevant (including

 testimony from witnesses it refused to identify), in support of its Motion for Summary Judgment

 and recently filed Response to Defendants’ Amended MSJ. Dkts. 146, 224 (filed June 3, 2019).

          Relying on a self-serving rendition of the facts, procedural history of this case and

 inapposite case law1, Plaintiff’s Response falsely alleges that the documents and information it


 1 For example, in citing Stewart v. Hooters of Am., Inc., 2007 WL 3528685 (M.D. Fla. 2017) a case where diligence
 was clearly lacking, Plaintiff fails to inform this Court that the movant had already filed six motions to amend its
 answer and sought to amend its answer, yet again, after trial. See Plaintiff’s Response, at 3. Defendants have not
 previously moved this Court to amend its answer. Likewise, the other inapposite cases cited by Plaintiff are merely
 examples of extreme failures to exercise diligence or attempts to add clearly futile defenses rather than, as in the
 instant case, cases where Plaintiff intentionally withheld documents, information and refused to disclose the identity
 of key witnesses as required under Fed. R. Civ. P. 26 until after the close of discovery, necessitating amendment.

                                                           2
Case 8:16-cv-02549-TPB-CPT Document 235 Filed 07/29/19 Page 3 of 4 PageID 10385



 admits were not produced during discovery are irrelevant to Defendants’ defenses. This could

 not be further from the truth. The discovery Plaintiff withheld reveals significant substantive

 support for the meritorious defenses Defendants seek to include in their proposed Amended

 Answer. See Dkts. 205, 217, 223 (identifying defenses revealed by such documents), 228, 229.

        Further, in an attempt to falsely mischaracterize Defendants’ diligence in moving to

 amend its Answer, Plaintiff fails to inform this Court that soon after Defendants’ previous

 counsel withdrew from this case and Defendants retained new counsel, this case was

 administratively closed sua sponte for more than four months pending mandatory mediation.

 See Dkt. 196. Plaintiff also fails to advise the Court that it injected entirely new argument in its

 Response to Defendants’ Amended MSJ in an attempt to avoid the fact that it cannot establish, as

 it must, initial ownership, a valid chain-of-title, or an exclusive license under controlling

 Eleventh Circuit law in any of the works it has asserted; yet, it opposes Defendants’ amendment

 of its answer in defense of these new arguments. Additionally, Plaintiff’s Response grossly

 mischaracterizes the bases of the affirmative defenses, fails to advise the Court many of these

 defenses were already present in Defendants’ originally filed Answer, albeit inartfully stated.

        For the foregoing reasons, Defendants respectfully request, for good cause shown, so this

 case can be decided on the merits, that the Court grant Defendants’ leave to file a reply of no

 more than ten (10) pages in length, no later than fourteen (14) days after the grant of this Motion.

 Dated: July 29, 2019                       /s/ Joseph R. Sozzani_______
                                                Joseph R. Sozzani, Esq.
                                                FL. Bar No. 120297
                                                E-Mail: jsozzani@infinityiplaw.com
                                                INFINITY IP, PLLC
                                                222 West Bay Drive
                                                Largo, FL 33770
                                                Tel. 727.687.8814




                                                  3
Case 8:16-cv-02549-TPB-CPT Document 235 Filed 07/29/19 Page 4 of 4 PageID 10386



              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

        Pursuant to Local Rule 3.01(g), I hereby certify that I have conferred with Plaintiff’s

 counsel and Plaintiff does not consent to the relief requested.

 Dated: July 29, 2019                                  By:     /s/ Joseph R. Sozzani
                                                                  Joseph R. Sozzani
                                  CERTIFICATE OF SERVICE

        I HEREBY certify that on the 29th day of July, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system which will transmit Notices of

 Electronic Filing to Plaintiff, Dish Network, LLC and all counsel of record.

 Dated: July 29, 2019                                  By:     /s/ Joseph R. Sozzani
                                                                  Joseph R. Sozzani




                                                  4
